DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the above application filed on 12 July 2019. 

Information Disclosure Statement
The listing of references in the specification (i.e., Bergman et al. US-8961108; [0005]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 1119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/295747, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 3: “spent cooling from the higher pressure cooling air exit passage can be discharged into a combustor of the gas turbine engine”
Claim 6: “passing the higher pressure cooling air through the stator vane assembly with enough pressure so that the discharged higher pressure cooling air from the stator vane assembly has enough pressure to flow into a combustor of the gas turbine engine”
Claim 10: “connects spent cooling air from the closed loop internal cooling circuit to a combustor of the gas turbine engine
Note that Figures 5-7 also do not have 112(a) support in the provisional application ‘747. 
Thus, claims 3, 6, and 10 are not provided with the priority benefit of provisional application '747 and are instead accorded an effective filing date of 13 January 2017. 
The disclosure of the prior-filed applications, Application No. 62/295747, 15/405467 and PCT/US17/35359, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 8: “an enlarged annular section on each end of the feed tube to seal the feed tube and allow for movement sideways and axial”
Note that p.7 ll.12-23 as amended on 12 July 2019 are also not supported by the previous applications.
Thus, claim 8 is not provided with the priority benefit of the prior applications and is instead accorded an effective filing date of 12 July 2019. 
Claims 1-2, 4-5, 7, 9, and 11 appear to have 112(a) support in the provisional application '747 and are accorded an effective filing date of 16 February 2016. 

Specification 
The disclosure is objected to because of the following informalities: 
[0005] makes reference to a prior art US 8961108 (Bergman et al.) that is supposedly shown in Figure 1. However, the subsequent description in [0005-6] does not appear to describe Figure 1 and includes reference numerals not shown in any of the Drawings. 
Appropriate correction is required.

Drawings
The drawings are objected to because there are reference numerals (i.e., 1, 2, 3, F3) mentioned in the Specification in relation to Figure 1 that are not shown in any of the Drawings (See also, above Specification objections).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s). 
claims 1, 5, and 7: “a closed loop” this phrase not being provided with a special definition is interpreted under its plain meaning to be a cooling circuit that defines a "complete path ...from the output of the circuit , device, or system to the input and then back to the output" (Dictionary.com retrieved 16 November 2018) in circular fashion. In this case, none of the Drawings depict a recirculation of cooling air from an input to an output and back to an input. Figure 1 is prior art. Figures 2-4 show only the vane assembly without details as to the cooling circuit, Figure 5 lacks any cooling circuit at all, and Figures 6-7 show only an open-looped cooling circuit where cooling air is input from compressor 62 through 75 and output to combustor 53 to be burned and exhausted out of turbine 61 to HRSG 40. 
claims 2 and 10: “in a closed loop” for the same reasons as discussed above.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections 
Claims 2-3 and 7-9 objected to because of the following informalities: 
Claim 2: “a closed loop cooling circuit” is believed to be in error for --the closed loop cooling circuit--
Claim 3: “spent cooling from” is believed to be in error for --spent cooling air from--
Claim 8: “sideways and axial” is believed to be in error for --sideways and axially--
Claims 7 and 9: the first recitations of “OD” and “ID” are believed to be in error for --Outer Diameter (OD)-- and --Inner Diameter (ID)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Regarding claim 1, the term “closed loop cooling circuit” renders the claim indefinite because it is not provided with a special definition in the Specification and should be examined using its plain and ordinary meaning as: a cooling circuit that defines a "complete path ...from the output of the circuit, device, or system to the input and then back to the output" (Dictionary.com retrieved 16 November 2018) in circular fashion. However, this interpretation contradicts the Specification and Drawings, which depict and describe an open loop cooling circuit that outputs to the combustor. The claim additionally does not specify whether either of the low pressure cooling air passages or high pressure cooling air passages form part of the closed loop cooling circuit, or whether the circuit is separate and distinct from those passages. Interpreted as separate and distinct the claim is subject to 112(a) rejection for lack of written description and enablement. If both sets of passages are interpreted to be part of the closed loop cooling circuit there are both 112(a) and 112(b) issues concerning which passages are meant to be “closed loop”. For examination purposes, the term “closed loop” is interpreted as best supported under 112a to mean that the portion of the circuit within the stator vane is closed off from the working fluid flow of combustion gas flowing through the turbine. 
Claims 2-3 depend from claim 1 above and are also thus rejected.
Claim 3 recites the limitation "the higher pressure cooling air" in l.3.  However, there is insufficient antecedent basis for this limitation in the claim (only higher pressure cooling air passages have been previously claimed, not the higher pressure air itself) and it is unclear what comprises this higher pressure cooling air. For examination purposes, the recitation is interpreted to be firstly introduced here and is interpreted to be any portion of air that flows (or will flow or has flowed) through any of the higher pressure cooling air passages. 
Regarding claim 4, the recitation "the outer diameter endwall" renders the claim indefinite because it lacks antecedent basis in the claims. For examination purposes it is interpreted to be firstly recited here. 
Additionally, the recitation “spent cooling air” renders the claim indefinite because it is unclear which cooling air is being referred to (e.g., higher pressure or lower pressure), or whether it is a new and different 
Claims 5-6 depend from claim 4 above and are also thus rejected.
Regarding claim 8, the recitations “each cooling air supply tube” and “each end” renders the claim indefinite because it is unclear whether the former refers only to the supply feed tube of claim 7 or both the supply feed tube and the discharge tube of claim 7; and it is unclear whether the latter refers to each end of each tube or just an end of each tube. Both recitations are construed as the latter, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukue 6065282.
Regarding claim 7, Fukue teaches a stator vane assembly (Fig 3) for a gas turbine engine (Fig 3) having a closed loop cooling circuit (Col.7 ll.30-37), the stator vane assembly comprising: 

    PNG
    media_image1.png
    768
    1086
    media_image1.png
    Greyscale

a casing or vane carrier (Fig 3 above); 
a stator vane (Fig 3 above) secured to the casing or vane carrier (Fig 3); 

    PNG
    media_image2.png
    956
    1215
    media_image2.png
    Greyscale

an OD endwall cavity (zoomed, cropped and annotated Fig 3 above) formed between the casing or vane carrier and OD endwall of the stator vane (Fig 3);
the stator vane having a closed loop internal cooling air circuit (CL-ICAC in zoomed, cropped and annotated Fig 3 above); 
a cooling air supply feed tube (CASFT in zoomed, cropped and annotated Fig 3 above)  secured between the casing or vane carrier and the OD endwall of the stator vane to deliver cooling air to the closed loop internal cooling air circuit (Fig 3); 
and, a cooling air discharge tube (CADT in zoomed, cropped and annotated Fig 3 above) secured between the casing or vane carrier and the OD endwall of the stator vane to discharge cooling air from the closed loop internal cooling air circuit (Fig 3).
Regarding Claim 10, Fukue teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    768
    1086
    media_image3.png
    Greyscale
 
Fukue further teaches the cooling air discharge tube connects spent cooling air from the closed loop internal cooling air circuit to a combustor (combustor plenum 31 and/or combustion chamber in in Fig 3 above, via 35) of the gas turbine engine (Fig 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 rejected under 35 U.S.C. 103(a) as being unpatentable over Ning 20160290157, in view of Fukue 6065282, and Marsh 9797259.
Claim 1, Ning teaches a stator vane assembly (Fig 5) for a gas turbine engine (200; [0043]), the stator vane assembly comprising: 
an outer diameter platform (including 246 and 244);
a stator vane (204) including an airfoil (Fig 5) being secured to the outer diameter platform (Fig 5);
an outer diameter endwall cavity (242) formed between the outer diameter platform and the stator vane (Fig 5);
an inner diameter endwall cavity (Fig 5 below) formed on an inner diameter (238) of the stator vane (Fig 5);

    PNG
    media_image4.png
    677
    506
    media_image4.png
    Greyscale

a lower pressure cooling air supply passage (248) in the outer diameter platform and opening into the outer diameter endwall cavity (Fig 5);
a lower pressure cooling air bypass passage (206) in the airfoil of the stator vane connecting the outer diameter endwall cavity to the inner diameter endwall cavity (Fig 5);
an outer diameter lower pressure exit hole (250) connected to the outer diameter endwall cavity (Fig 5); 

Ning does not teach the vane assembly having a closed loop cooling circuit; a higher pressure cooling air supply passage in the outer diameter platform; a higher pressure cooling air exit passage in the outer diameter platform; an internal airfoil cooling circuit formed within the airfoil of the stator vane; a first higher pressure cooling air feed tube extending through the outer diameter endwall cavity and connecting the higher pressure cooling air supply passage to the internal airfoil cooling circuit of the airfoil of the stator vane; and a second higher pressure cooling air feed tube extending through the outer diameter endwall cavity and connecting the internal airfoil cooling circuit of the airfoil of the stator vane to the higher pressure cooling air exit passage. 
However, Fukue teaches a stator vane assembly (Fig 3) for a gas turbine (Fig 3) having a closed loop cooling circuit (Col.7 ll.30-37); 

    PNG
    media_image5.png
    768
    1086
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    956
    1215
    media_image6.png
    Greyscale

an internal airfoil cooling circuit (IACC in zoomed, cropped, and annotated Fig 3 above) formed within an airfoil of a stator vane (20; Fig 3);  a first higher pressure cooling air feed tube (HPFT1 in zoomed, cropped, and annotated Fig 3 above) extending through an outer diameter endwall cavity (OD endwall cavity in zoomed, cropped, and annotated Fig 3 above) and connecting the higher pressure cooling air supply passage to the internal airfoil cooling circuit of the airfoil of the stator vane (Fig 3); and a second higher pressure cooling air feed tube (HPFT2 in zoomed, cropped, and annotated Fig 3 above) extending through the outer diameter endwall cavity and connecting the internal airfoil cooling circuit of the airfoil of the stator vane to the higher pressure cooling air exit passage (Fig 3).

Regarding claim 2, Ning in view of Fukue, and Marsh teaches all the limitations of the claimed invention as discussed above. Ning in view of Fukue, and Marsh, as discussed so far, does not teach the higher pressure cooling air supply passage, the higher pressure cooling air exit passage, and the internal cooling air circuit form a closed loop cooling circuit through the stator vane assembly.
However, Fukue further teaches that the higher pressure cooling air passages and internal cooling air circuit form a closed loop cooling air circuit through the stator vane assembly (Col.7 ll.30-36; Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a closed loop system of higher pressure cooling air passages as in Fukue for the gas turbine stator vane assembly of Ning in view of Fukue, and Marsh in order to improve the thermal efficiency and performance of the gas turbine system (Fukue Col.7 ll.35-38).
Regarding claim 3, Ning in view of Fukue, and Marsh teach all the limitations of the claimed invention as discussed above. Ning further teaches the gas turbine engine further comprises a compressor (22, 24) and a combustor (26). 
Ning in view of Fukue, and Marsh, as discussed so far, does not teach the higher pressure cooling air is at a higher pressure than a discharge pressure from the compressor of the gas turbine engine such that spent cooling air from the higher pressure cooling air exit passage can be discharged into the combustor of the gas turbine engine.
However, Fukue further teaches the higher pressure cooling air being at a higher pressure (as pressurized by booster 36) than a discharge pressure from a compressor (43) of the gas turbine engine such that spent cooling air (in 35) from the higher pressure cooling air exit passage can be discharged into a combustor (31) of the gas turbine engine. Note, that booster 36 pressurizes spent cooling air to a pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use booster pump and return of spent cooling air to combustor as in Fukue for the gas turbine stator vane assembly of Ning in view of Fukue, and Marsh, in order to use a closed loop cooling system that may improve the thermal efficiency and performance of the gas turbine system (Fukue Col.7 ll.35-38).
Regarding Claim 4, Ning teaches a method of cooling (Abstract ll.1-4) a stator vane assembly (Fig 5) of a gas turbine engine (200; [0043]) comprising the steps of:
passing a lower pressure cooling air (112) into an outer diameter endwall cavity (242) of the stator vane assembly to cool the outer diameter endwall of the stator vane assembly ([0044]); 
passing some of the lower pressure cooling air from the outer diameter endwall cavity into an inner diameter endwall cavity (Fig 5 below) through the airfoil (206) to cool the inner diameter endwall cavity (from the descriptions and depictions: after a single pass of cooling air 212 through the turbine vane 204, the cooling air 212 temperature is still low enough to cool other turbine components; the flow of air 212 along 238 being at a lower temperature than the turbine component(s), the cooling air 212 is cooling the inner diameter endwall cavity in which it flows);

    PNG
    media_image7.png
    677
    506
    media_image7.png
    Greyscale

and discharging spent cooling air from both of the outer diameter and inner diameter endwall cavities outside of the airfoil of the stator vane (through 250 and 216, respectively; note Fig 5 also shows cooling air 212 exiting the inner diameter endwall cavity in an upstream axial direction).
Ning does not teach, passing a higher pressure cooling air through an internal cooling circuit of an airfoil of the stator vane assembly to cool the airfoil; and discharging the higher pressure cooling air from the internal cooling circuit from the stator vane assembly. 
However, Fukue teaches a method of cooling a stator vane assembly (Fig 3) for a gas turbine (Fig 3) including: passing a higher pressure cooling air (from combustor plenum 31) through an internal cooling circuit (IACC in Fig 3 below) of an airfoil (20; Fig 3) of the stator vane assembly to cool the airfoil (Col.6 ll.7-11); and discharging the higher pressure cooling air from the internal cooling circuit (through 35) from the stator vane assembly. 

    PNG
    media_image8.png
    768
    1086
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the higher pressure cooling of Fukue to the lower pressure cooling of Ning, because Marsh teaches the use of both high pressure and low pressure cooling air in a stator vane assembly of a gas turbine in order to provide different cooling regimes to different parts of the airfoil that have different cooling needs (Col.3 ll.52-60) and to reduce the amount of high pressure air needed to cool the turbine airfoil, thereby reducing inefficiency (Col.3 ll.52-60).
Regarding claim 5, Ning in view of Fukue, and Marsh teaches all the limitations of the claimed invention as discussed above. Ning in view of Fukue, and Marsh, as discussed so far, does not teach the step of: passing the higher pressure cooling air through the stator vane assembly in a closed loop such that the higher pressure cooling air is not in fluid communication with the lower pressure cooling air.
However, Fukue further teaches passing the higher pressure cooling air through the stator vane assembly in a closed loop (Col.7 ll.30-37). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: (1) use the closed loop higher pressure system of Fukue for the method of Ning in view of Fukue, and Marsh in order to improve the thermal efficiency and performance of the gas turbine system (Fukue Col.7 ll.35-38); and (2) to isolate the higher pressure and lower pressure cooling air as in Marsh for the method of Ning in view of Fukue, and Marsh in order to reduce the amount of high pressure air needed to cool the turbine airfoil, thereby reducing inefficiency (Col.3 ll.52-60). 
Regarding claim 6, Ning in view of Fukue, and Marsh teaches all the limitations of the claimed invention as discussed above. Ning in view of Fukue, and Marsh, as discussed so far, does not teach the step of: passing the higher pressure cooling air through the stator vane assembly with enough pressure so that the discharged higher pressure cooling air from the stator vane assembly has enough pressure to flow into a combustor of the gas turbine engine.
However, Fukue teaches passing the higher pressure cooling air through the stator vane assembly with enough pressure so that the discharged higher pressure cooling air from the stator vane assembly has enough pressure to flow into a combustor of the gas turbine engine (high pressure air being bled from the combustor plenum 31 and boosted by 36 when returning to the combustor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use high pressure combustor plenum air, booster pump, and return of spent cooling air to combustor as in Fukue for the gas turbine stator vane assembly of Ning in view of Fukue, and Marsh, in order to use a closed loop cooling system that may improve the thermal efficiency and performance of the gas turbine system (Fukue Col.7 ll.35-38).

Claim 8 rejected under 35 U.S.C. 103(a) as being unpatentable over Fukue in view of Clarke 9506403.
Regarding claim 8, Fukue teaches all the limitations of the claimed invention as discussed above. Fukue does not teach each cooling air supply tube has an enlarged annular section on each end of the feed tube to seal the feed tube and allow for movement sideways and axially. 

    PNG
    media_image9.png
    731
    698
    media_image9.png
    Greyscale

However, Clarke teaches internal pipes for providing sealing/cooling fluids throughout a gas turbine engine, where a supply tube (Fig 1 above) has an enlarged annular section (any of at least 1, 2, 24 in Fig 1) at the end of the tube to seal the tube and allow for movement sideways and axially (Col.2 ll.35-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tube fittings of Clarke for the tubes of Fukue in order to “dampen axial and radial movement of the pipe adapters resulting from build misalignment/tolerance build-up, thermal .

Claims 9 and 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Fukue in view of Ning and Marsh.
Regarding claim 9, Fukue teaches all the limitations of the claimed invention as discussed above. 
Fukue further teaches the cooling air in the closed loop internal cooling air circuit being taken from the combustor plenum (Fig 3). 
Fukue does not teach the stator vane includes an ID endwall cavity; and, the stator vane includes a cooling air passage that connects the OD endwall cavity to the ID endwall cavity. 
However, Ning teaches a stator vane assembly (Fig 5) for a gas turbine engine (200; [0043]) comprising: 
a casing or vane carrier (244); 
a stator vane (204) secured to the casing or vane carrier (via 246); 
an OD endwall cavity (242) formed between the casing or vane carrier and OD endwall of the stator vane (Fig 5);
the stator vane including an ID endwall cavity (Fig 5 below); and, 

    PNG
    media_image10.png
    677
    502
    media_image10.png
    Greyscale


the stator vane including a cooling air passage (206) that connects the OD endwall cavity to the ID endwall cavity (Fig 5). 
Ning further teaches the cooling air through the cooling air passage being taken from either the LP compressor or the HP compressor (202; [0037]), which are both upstream of the combustor plenum (and thus at lower pressure than air in the combustor plenum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the lower pressure cooling air passages of Ning to the gas turbine stator vane of Fukue (having higher pressure cooling air passages) because Marsh teaches the use of both high pressure and low pressure cooling air in a stator vane assembly of a gas turbine in order to provide different cooling regimes to different parts of the airfoil that have different cooling needs (Marsh, Col.3 ll.52-60) and to reduce the amount of high pressure air needed to cool the turbine airfoil, thereby reducing inefficiency (Marsh, Col.3 ll.52-60).
claim 11, Fukue teaches all the limitations of the claimed invention as discussed above. 
Fukue further teaches the cooling air in the closed loop internal cooling air circuit being taken from the combustor plenum (Fig 3). 
Fukue does not teach the casing or vane carrier includes a cooling air supply passage to supply cooling air to the OD endwall cavity. 
However, Ning teaches a stator vane assembly (Fig 5) for a gas turbine engine (200; [0043]) comprising: 
a casing or vane carrier (244); 
a stator vane (204) secured to the casing or vane carrier (via 246); 
an OD endwall cavity (242) formed between the casing or vane carrier and OD endwall of the stator vane (Fig 5);
the stator vane including an ID endwall cavity (Fig 5 below); 

    PNG
    media_image10.png
    677
    502
    media_image10.png
    Greyscale


the casing or vane carrier includes a cooling air supply passage (248) to supply cooling air to the OD endwall cavity (Fig 5). 
Ning further teaches the cooling air through the cooling air passage being taken from either the LP compressor or the HP compressor (202; [0037]), which are both upstream of the combustor plenum (and thus at lower pressure than air in the combustor plenum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the lower pressure cooling air passages of Ning to the gas turbine stator vane of Fukue (having higher pressure cooling air passages) because Marsh teaches the use of both high pressure and low pressure cooling air in a stator vane assembly of a gas turbine in order to provide different cooling regimes to different parts of the airfoil that have different cooling needs (Marsh, Col.3 ll.52-60) and to reduce the amount of high pressure air needed to cool the turbine airfoil, thereby reducing inefficiency (Marsh, Col.3 ll.52-60).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741